Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on 12/14/2020.

The application has been amended as follows: 

1. (Currently Amended) A method for issuing coupons to a plurality of target users, the plurality of target users being registered users of an online service platform, the method being implemented on a computing device of the online service platform, the computing device having at least one processor and at least one storage medium including a set of instructions, and the method comprising:
for each of the plurality of target users, tracking, by the at least one processor, historical consumption data of the target user on the online service platform;
for each of the plurality of target users, determining, by the at least one processor, a predicted value of a group indicator of the target user in a predetermined period based on the historical consumption data of the target user;
grouping, by the at least one processor, the plurality of target users using a plurality of grouping strategies, each grouping strategy being used to group the plurality of target users into a plurality of groups based on the predicted values of the group indicator of the plurality of target users;
for each of the plurality of grouping strategies, determining, by the at least one processor, a candidate coupon issuing strategy, the candidate coupon issuing strategy specifying a coupon value for each group corresponding to the grouping strategy;
for each of the plurality of candidate coupon issuing strategies, obtaining, by the at least one processor, user feature information of one or more target users in each group corresponding to the candidate coupon issuing strategy;
for each of the plurality of candidate coupon issuing strategies, predicting, by the at least one processor and based on a return on investment (ROI) prediction model and the corresponding user feature information, an ROI of the candidate coupon issuing strategy, wherein an input of the ROI prediction model includes the corresponding user feature information;
determining, by the at least one processor and based on the ROIs of the plurality of candidate coupon issuing strategies using a genetic algorithm, an optimal coupon issuing strategy for the plurality of target users, wherein the ROI prediction model is generated by performing an ROI prediction model training process according to a gradient boosting decision tree algorithm, the ROI prediction model training process comprises:
obtaining a plurality of sample coupon issuing strategies;
obtaining sample historical consumption data of a plurality of sample users;
for each of the plurality of sample coupon issuing strategies, determining, among the plurality of sample users, an experimental group and a control group based on the sample historical consumption data of the plurality of sample users; 
for each of the plurality of sample coupon issuing strategies, determining an ROI based on the sample historical consumption data of the corresponding experimental group and the sample historical consumption data of the corresponding control group; and
generating the ROI prediction model based on the ROI, sample user feature information of the experimental group, and sample user feature information of the control group of each sample coupon issuing strategy.

2. (Currently Amended) The method of claim 1, wherein the determining a predicted value of a group indicator of each target user in a predetermined period further comprises: 
obtaining a group indicator prediction model 
for each target user, determining, based on the group indicator prediction model and the historical consumption data of the target user, the predicted value of the group indicator of the target user in the predetermined period, wherein an input of the group indicator prediction model includes the historical consumption data of the target user.

3. (Currently Amended) The method of claim 2, wherein the group indicator prediction model is generated according to a group indicator prediction model training process, and the group indicator prediction model training process comprises:
for a plurality of second sample users, obtaining sample historical consumption data of each second sample user in a first historical period and a value of the group indicator of each second sample user in a second historical period; and 
generating, based on the sample historical consumption data and the values of the group indicator of the plurality of second sample users, the group indicator prediction model.

4-5. (Cancelled) 

9. (Currently Amended) A system for issuing coupons to a plurality of target users, the plurality of target users being registered users of an online service platform, comprising:
at least one storage medium including a set of instructions; and
at least one processor in communication with the at least one storage medium, wherein when executing the instructions, the at least one processor is configured to direct the system to perform operations including:
for each of the plurality of target users, tracking, by the at least one processor, historical consumption data of the target user on the online service platform;
for each of the plurality of target users, determining, by the at least one processor, a predicted value of a group indicator of the target user in a predetermined period based on the historical consumption data of the target user;
grouping, by the at least one processor, the plurality of target users using a plurality of grouping strategies, each grouping strategy being used to group the plurality of target users into a plurality of groups based on the predicted values of the group indicator of the plurality of target users;
for each of the plurality of grouping strategies, determining, by the at least one processor, a candidate coupon issuing strategy, the candidate coupon issuing strategy specifying a coupon value for each group corresponding to the grouping strategy;
for each of the plurality of candidate coupon issuing strategies, obtaining, by the at least one processor, user feature information of one or more target users in each group corresponding to the candidate coupon issuing strategy;
for each of the plurality of candidate coupon issuing strategies, predicting, by the at least one processor, based on a return on investment (ROI) prediction model and the corresponding user feature information, an ROI of the candidate coupon issuing strategy, wherein an input of the ROI prediction model includes the corresponding user feature information;
determining, by the at least one processor, based on the ROIs of the plurality of candidate coupon issuing strategies using a genetic algorithm, an optimal coupon issuing strategy for the plurality of target users, wherein the ROI prediction model is generated by performing an ROI prediction model training process according to a gradient boosting decision tree algorithm, the ROI prediction model training process comprises:
obtaining a plurality of sample coupon issuing strategies;
obtaining sample historical consumption data of a plurality of sample users;
for each of the plurality of sample coupon issuing strategies, determining, among the plurality of sample users, an experimental group and a control group based on the sample historical consumption data of the plurality of sample users; 
for each of the plurality of sample coupon issuing strategies, determining an ROI based on the sample historical consumption data of the corresponding experimental group and the sample historical consumption data of the corresponding control group; and
generating the ROI prediction model based on the ROI, sample user feature information of the experimental group, and sample user feature information of the control group of each sample coupon issuing strategy.

10. (Currently Amended) The system of claim 9, wherein to determine a predicted value of a group indicator of each target user in a predetermined period, the at least one processor is further configured to direct the system to perform additional operations including: 
obtaining a group indicator prediction model 
for each target user, determining, based on the group indicator prediction model and the historical consumption data of the target user, the predicted value of the group indicator of the target user in the predetermined period, wherein an input of the group indicator prediction model includes the historical consumption data of the target user.

11. (Currently Amended) The system of claim 10, wherein the group indicator prediction model is generated according to a group indicator prediction model training process, the group indicator prediction model training process comprises:
for a plurality of second sample users, obtaining sample historical consumption data of each second sample user in a first historical period and a value of the group indicator of each second sample user in a second historical period; and 
generating, based on the sample historical consumption data and the values of the group indicator of the plurality of second sample users, the group indicator prediction model.

12-13. (Cancelled) 

17. (Currently Amended) A non-transitory computer-readable storage medium embodying a computer program product, the computer program product comprising instructions for issuing coupons to a plurality of target users, the plurality of target users being registered users of an online service platform, and configured to cause a computing device to:
for each of the plurality of target users, track, by the at least one processor, historical consumption data of the target user on the online service platform;
for each of the plurality of target users, determine, by the at least one processor, a predicted value of a group indicator of the target user in a predetermined period based on the historical consumption data of the target user;
group, by the at least one processor, the plurality of target users using a plurality of grouping strategies, each grouping strategy being used to group the plurality of target users into a plurality of groups based on the predicted values of the group indicator of the plurality of target users;
for each of the plurality of grouping strategies, determine, by the at least one processor, a candidate coupon issuing strategy, the candidate coupon issuing strategy specifying a coupon value for each group corresponding to the grouping strategy;
for each of the plurality of candidate coupon issuing strategies, obtain, by the at least one processor, user feature information of one or more target users in each group corresponding to the candidate coupon issuing strategy; 
for each of the plurality of candidate coupon issuing strategies, determine, by the at least one processor, based on a return on investment (ROI) prediction model and the corresponding user feature information, an ROI of the candidate coupon issuing strategy, wherein an input of the ROI prediction model includes the corresponding user feature information;
determine, by the at least one processor, based on the ROIs of the plurality of candidate coupon issuing strategies using a genetic algorithm, an optimal coupon issuing strategy for the plurality of target users, wherein the ROI prediction model is generated by performing an ROI prediction model training process according to a gradient boosting decision tree algorithm, the ROI prediction model training process comprises:
obtaining a plurality of sample coupon issuing strategies;
obtaining sample historical consumption data of a plurality of sample users;
for each of the plurality of sample coupon issuing strategies, determining, among the plurality of sample users, an experimental group and a control group based on the sample historical consumption data of the plurality of sample users; 
for each of the plurality of sample coupon issuing strategies, determining an ROI based on the sample historical consumption data of the corresponding experimental group and the sample historical consumption data of the corresponding control group; and
generating the ROI prediction model based on the ROI, sample user feature information of the experimental group, and sample user feature information of the control group of each sample coupon issuing strategy.

18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein to determine a predicted value of a group indicator of each target user in a predetermined period, the computer program product is further configured to cause the computing device to: 
obtain a group indicator prediction model
for each target user, determine, based on the group indicator prediction model and the historical consumption data of the target user, the predicted value of the group indicator of the target user in the predetermined period, wherein an input of the group indicator prediction model includes the historical consumption data of the target user.

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein to the group indicator prediction model is generated according to a group indicator prediction model training process, the group indicator prediction model training process comprises:
for a plurality of second sample users, obtaining sample historical consumption data of each second sample user in a first historical period and a value of the group indicator of each second sample user in a second historical period; and 
generating, based on the sample historical consumption data and the values of the group indicator of the plurality of second sample users, the group indicator prediction model.

20. (Cancelled)
	Claims 1-3, 6-11, and 14-19 are allowable over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621